          Case 1:19-cv-05244-AKH Document 83 Filed 05/11/20 Page 1 of 1


                      SECURITIES AND EXCHANGE COMMISSION
                                DIVISION OF ENFORCEMENT
                                        100 F Street, N.E.
                                      WASHINGTON, DC 20549

                                                                                   Stephan J. Schlegelmilch
                                                                                  Supervisory Trial Counsel
                                                                                   Trial Unit, Mail Stop 5977
                                                                                           (202) 551-4935 (t)
                                                                                           (301) 623-1184 (f)
                                                                                  SchlegelmilchS@SEC.gov


                                                       May 11, 2020

VIA ECF

Honorable Alvin K. Hellerstein
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:     SEC v. Kik Interactive Inc., Case No. 1:19-cv-5244 (AKH) (S.D.N.Y.)

Dear Judge Hellerstein:

        We represent the United States Securities and Exchange Commission (“SEC”) in the above-
referenced matter, and we write to follow up on our letter and your ruling dated March 13, 2020
(ECF No. 56). Specifically, we write to inquire as to the Court’s preference for the manner in which
the SEC provides to chambers certain video recordings cited in the SEC’s motion for summary
judgment (i.e., ECF Nos. 60-36, 60-46, 60-48, 60-51, 60-54, 60-57, 60-68, and 60-70). Written
transcripts of each of these recordings have been filed in connection with the SEC’s motion, so
those transcripts are already available to chambers and counsel via ECF.

        If it would assist the Court, the SEC can deliver copies of the video recordings (as well as
any courtesy copies of the SEC’s recent filings, should the court so instruct) through the SEC’s
secure file transfer protocol, Kiteworks. These deliveries could be made within a business day of
our receipt of the Court’s instruction. For this procedure, we would need the name and email
address of a person in chambers who could receive the file transfer.

        We apologize for any inconvenience, and we thank you for your consideration of this
request.

                                                       Very truly yours,

                                                       /s/ Stephan J. Schlegelmilch

                                                       Stephan J. Schlegelmilch


cc:     All counsel of record (via ECF)
